Citation Nr: 0816088	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-34 183	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral wrist crepitus/carpal tunnel syndrome.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral patellofemoral syndrome.

3.  Entitlement to service connection for bilateral 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1996 to May 
1999.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
is from March 2004 and January 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  The March 2004 rating decision denied 
the veteran's petition to reopen his previously denied claims 
for service connection for bilateral wrist crepitus (carpal 
tunnel syndrome (CTS)) and bilateral patellofemoral syndrome 
(PTFS).  The January 2005 rating decision confirmed the 
denial of his petition to reopen his claim for his bilateral 
knee PTFS.

The veteran's claims for service connection for bilateral CTS 
and bilateral PTFS were first considered and denied by the RO 
in Nashville, Tennessee, in a May 1999 rating decision.  He 
did not timely appeal that decision.  See 38 U.S.C.A. § 
7105(c) (West 2002) (if a notice of disagreement (NOD) is not 
filed within one year of notice of the RO's decision, the 
RO's determination becomes final and binding based on the 
evidence then of record).  See also 38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.302, 20.1103 (2005), etc.

The Board must make the threshold preliminary determination 
of whether new and material evidence has been submitted to 
reopen these previously denied, unappealed, claims for 
bilateral CTS and bilateral PTFS because this initial 
determination, in turn, affects the Board's jurisdiction to 
reach the underlying claims and adjudicate the merits of them 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  See also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen these claims and adjudicate them on the full 
merits.



In support of his claims, the veteran testified at a video 
conference hearing before the undersigned Veterans Law Judge 
(VLJ) of the Board in November 2005.

The Board remanded this case in March 2006 for additional 
development and consideration, while also granting another 
claim the veteran had appealed for a higher rating for his 
gastroesophageal reflux disease (GERD) and hiatal hernia.


FINDINGS OF FACT

1.  In a May 1999 decision, the RO denied the veteran's 
claims for service connection for bilateral PTFS and 
bilateral wrist crepitus (CTS).  The RO notified him of that 
decision that same month.  The RO concluded that his 
service medical records did not show evidence of a permanent 
residual or chronic disability involving his knees.  The RO 
also indicated there was no evidence of a disabling condition 
involving his wrists.  He did not appeal that earlier 
decision.

2.  With respect to his claim for bilateral wrist crepitus 
(CTS), the additional evidence received since that May 1999 
rating decision does not relate to an unestablished fact 
necessary to substantiate this claim.

3.  With respect to his claim for bilateral PFTS, however, 
there is additional evidence since that May 1999 decision - 
especially a September 2004 private treatment record from Dr. 
G.D.R. showing the veteran has a current diagnosis of 
bilateral PTFS.

4.  This additional evidence (the current diagnosis by Dr. 
G.D.R.) is not cumulative or redundant of the evidence 
already on file and relates to an unestablished fact 
necessary to substantiate this claim.



5.  The veteran's service medical records from August and 
September 1998 note treatment for PTFS.  Nevertheless, this 
condition was acute and transitory and did not result in 
chronic residual disability as his separation examination in 
April 1999 indicated his lower extremities, so including his 
knees, were normal.  Also, in August 2004 a VA examiner 
declined to link this condition to the veteran's military 
service.


CONCLUSIONS OF LAW

1.  The May 1999 rating decision that denied service 
connection for bilateral wrist crepitus (CTS) and PTFS is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2007).

2.  New and material evidence has not been submitted since 
that decision to reopen the claim for bilateral wrist 
crepitus (CTS).  38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159 (2007).

3.  But new and material evidence has been submitted to 
reopen the claim for bilateral PTFS.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

4.  The veteran's bilateral PTFS was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has complied with the duty-to-notify-and-assist provisions 
of the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and Appeals Management Center (AMC) in November 2003, 
April 2006, August 2006 and January 2007:  (1) informed the 
veteran of the information and evidence not of record that 
was necessary to substantiate his claims; (2) informed him of 
the information and evidence that VA would obtain and assist 
him in obtaining; (3) informed him of the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession pertaining to his 
claims, or something to the effect that he should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess, post remand, 
when it sent the veteran VCAA notice letters in April 2006, 
August 2006 and January 2007 discussing the downstream 
disability rating and effective date elements of his claims 
and then went back and readjudicated the claims in the 
December 2007 supplemental statement of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. September 17, 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Specifically with respect to the preliminary issues of 
whether new and material evidence has been submitted to 
reopen the claims, the Board finds that the AMC's August 2006 
and January 2007 VCAA letters comply with the decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this decision, 
the Court held that, in addition to notifying the veteran of 
the evidence and information necessary to prove his 
underlying claim for service connection, he also must be 
notified of the evidence and information necessary to reopen 
his claim on the basis of new and material evidence.  That is 
to say, VA must apprise him of the evidence necessary to 
substantiate the element or elements of the claim that were 
found insufficient in the previous denial.  Kent, 20 Vet. 
App. at 10-11.  VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran a 
compensation examination to determine the etiology of his 
claimed conditions - including, especially, whether they are 
attributable to his military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Accordingly, no 
further assistance is needed to meet the requirements of the 
VCAA or Court.



Governing Statutes and Regulations for New and Material 
Evidence 

When the Board or the RO has previously denied a claim, and 
the decision was not appealed, the claim may not thereafter 
be reopened unless and until new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1103 (2007).

The VCAA stipulates that nothing in the Act shall be 
construed to require VA to reopen a claim that has been 
disallowed except when the claimant presents or secures new 
and material evidence, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West 2002).  The implementing 
regulations modify the definition of new and material 
evidence and provide for assistance to a claimant in 
reopening a claim.  38 C.F.R. §§ 3.156(a), 3.159(c).

The implementing regulations redefine "new and material 
evidence" and clarify the types of assistance that VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  The veteran filed his petition to 
reopen after this date, in May 2003, so the Board will apply 
these revised provisions, including the new definition of 
what constitutes new and material evidence. 

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.



In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is also material.  The credibility of new evidence 
is assumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  
But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Whether New and Material Evidence has been Received to Reopen 
the Claim for Service Connection for Bilateral Wrist 
Crepitus/CTS
 
The veteran believes he has bilateral wrist crepitus/CTS 
attributable to his military service.  But the Board must 
first determine whether new and material evidence has been 
submitted to reopen this claim since the RO previously 
considered and denied this claim in May 1999 and he did not 
timely appeal that earlier decision.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).

The relevant evidence on file at the time of the RO's May 
1999 decision consisted of the veteran's service medical 
records.  The RO denied the claim, based on the evidence then 
of record, as there was no diagnosis of or treatment for any 
wrist condition of either extremity and bilateral wrist 
crepitus (which is merely a symptom, a clicking sound, 
usually on movement) is not a disability for which 
compensation may be established.  Cf., Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part 
and vacated and remanded in part sub nom. 
Sanchez- Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) 
(similarly indicating that pain, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted).  Since the veteran did not 
appeal, that May 1999 rating decision is final and binding on 
him based on the evidence then of record and not subject to 
revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the veteran's claim is 
the evidence that has been added to the record since the 
final May 1999 rating decision.  Since that decision, the 
veteran has submitted the report of an August 2004 VA 
examination, VA outpatient treatment records from December 
2001 to August 2005, private treatment records concerning his 
incisional hernia in October 2004, private treatment records 
from Dr. V.E.K. in September 2004, private treatment records 
from Dr. G.D.R. dated from August to November 2004, a report 
from Kent Foot and Ankle Center dated in January 2005, the 
report of a VA examination in February 2005 for GERD, 
Internet evidence, and the transcript of the video conference 
hearing in November 2005.

In particular, the report of the VA examination in August 
2004 shows the veteran has some crepitus in his wrists with 
passive range of motion.  This examiner diagnosed crepitus of 
the wrists, but also indicating there were no then current 
resulting functional limitations or impairment in daily 
living.  So just as when the claim was denied in May 1999, 
this evidence is insufficient to confirm the veteran has a 
bilateral wrist disability, as opposed to merely a symptom of 
a disability.  Merely establishing that he has bilateral 
wrist crepitus fails to show he also has an underlying 
disability, to account for the crepitus, for which 
compensation may be established.  It is worth reiterating 
that his bilateral wrist crepitus is merely a sign or symptom 
of a disability, not a disability in and of itself.  See, 
e.g., 61 Fed. Reg. 20440, 20445 (May 7, 1996) (indicating 
that diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory results and are 
not, in and of themselves, disabilities.  As a result, they 
are not appropriate entities for the rating schedule.).

Although this additional evidence is "new" in the sense 
that it was not on file for consideration at the time of the 
prior May 1999 rating decision, it is not also material 
because it does not relate to an unestablished fact necessary 
to substantiate the claim and do not raise a reasonable 
possibility of substantiating the claim.  VA does not provide 
compensation for a diagnosis of bilateral wrist crepitus in 
the absence of an underlying disability with which to 
associate this symptom.

The only other evidence in support of the veteran's claim 
consists of his personal lay statements.  And in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Further, he 
merely reiterates arguments he made before the RO denied his 
claim in May 1999 - that his separation examination has a 
notation indicating crepitus (cracking and popping) in his 
wrists, so simply repeating these same arguments is not new 
evidence.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay 
hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); 
Hickson v. West, 11 Vet. App. 374, 378 (1998).  Indeed, in 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

In conclusion, the veteran has not submitted new and material 
evidence since the prior, final, May 1999 rating decision 
that denied service connection for a bilateral wrist 
condition.  Therefore, the Board must deny his petition to 
reopen this claim.  In the absence of new and material 
evidence, the benefit of the doubt rule does not apply.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



Whether New and Material Evidence has been Received to Reopen 
the Claim for Service Connection for Bilateral PTFS

The veteran contends he also has bilateral PTFS as a result 
of his military service.  However, just as in the case of his 
claim for bilateral wrist crepitus/CTS, the Board must first 
determine whether new and material evidence has been 
submitted to reopen his claim for PTFS since the RO 
previously considered and denied this claim in May 1999 and 
he did not timely appeal that earlier decision.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When the claim for service connection for bilateral PTFS was 
considered by the RO in May 1999, the record consisted of the 
veteran's service medical records.  The RO denied the claim 
based on the evidence then of record, as there was no 
evidence of a permanent residual or chronic disability shown 
in his service medical records or demonstrated by evidence 
after his discharge from service.  Since he did not appeal, 
that May 1999 rating decision is final and binding on him 
based on the evidence then of record and not subject to 
revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

In May 2003 the veteran filed a petition to reopen this 
claim, contending that his then current diagnosis of 
bilateral PTFS is a result of injuries he sustained 
during his military service.  

In particular, the report of an August 2004 VA examination 
indicates the veteran has a current diagnosis of bilateral 
PTFS with crepitus and bilateral range of motion of 0 to 125 
degrees, negative drawer sign, negative grind, and negative 
laxity.  Furthermore, this examiner found no evidence of 
instability in the veteran's knees.

This evidence is both new and material because it addresses 
the essential basis of the RO's prior May 1999 denial - 
namely, the issue of whether the veteran has a chronic, 
permanent disability involving bilateral PTFS.  His service 
connection claim for bilateral PTFS is therefore reopened.  
38 C.F.R. § 3.156(a).  See also Spalding v. Brown, 10 Vet. 
App. 6, 11 (1996).

Having decided that the claim is reopened, the next question 
is whether the Board may conduct a de novo review without 
prejudicing the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided him notice of the 
requirements for establishing service connection; and his 
arguments throughout this appeal have been on the merits.  So 
there is no prejudice in conducting a de novo review of his 
claim.

Whether the Veteran is Entitled to Service Connection for 
Bilateral PTFS

The veteran contends that his bilateral PTFS is post-
traumatic, from injuries he sustained during his military 
service.  He says he sustained these injuries in August 1998 
and that they caused permanent, chronic residual knee 
disability.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

The veteran's service medical records indicate he complained 
of bilateral knee pain with "locking up" in August 1998.  
He reported experiencing increasing symptoms over the course 
of the previous two weeks with increasing pain after 
prolonged running, marching or standing for long periods, but 
he denied any history of trauma.  


The examiner noted no evidence of erythema, edema, effusion, 
swelling or ecchymosis.  This doctor also found full range of 
motion, only mild discomfort, negative crepitus, full (5/5) 
strength bilaterally, and negative Lachman's and McMurray's 
for instability.  The veteran had mild patella grinding, 
greater in his right knee than left.  The diagnosis was PFPS 
(patellofemoral pain syndrome), and the veteran received a 
30-days' limited duty profile.  He also had some 
physical therapy and rehabilitation of his knees.  At a 
follow-up consultation in September 1998, he complained that 
the pain in his knees was worse.  The objective clinical 
findings were mostly negative, except for a positive 
patellar grind that reproduced his symptoms.  There again was 
a diagnosis of PFPS bilaterally.  However, when examined in 
May 1999 for separation from service, there were no objective 
clinical findings of a chronic knee condition involving 
either knee, as his lower extremities were unremarkable.

So there is a legitimate question of whether the bilateral 
PFPS noted in service resulted in chronic, residual 
disability.  Since not evident when examined for separation 
from service, there is reason to believe the August 1998 
injury was merely acute and transitory, rather than 
precipitating chronic, permanent disability.  When a 
condition noted in service is not shown to be chronic, or 
where chronicity might be legitimately questioned, continuity 
of symptomatology is required to support the claim.  See 
38 C.F.R. § 3.303.

Post-service private treatment records in September 2004 
indicate the veteran complained of bilateral knee pain 
(especially going up stairs), buckling and locking.  
Objective findings showed the left knee had a grade 2+ 
effusion.  Both knees exhibited full extension and flexion to 
110 degrees, pain to patellar compression, as well as a 
negative Lachman and drawer.  X-rays taken earlier that same 
month were negative.  The diagnosis was bilateral PTFS.

An October 2004 private treatment record notes the veteran 
complained of pain and swelling in his right knee.  A 
bilateral knee examination found grade I effusion, negative 
crepitus, negative drawer, stable collateral ligaments and 
negative pain with valgus or varus.  Range of motion testing 
exhibited 0 degrees of extension and 70 degrees of flexion.  
An MRI revealed discoid lateral meniscus with possible 
fraying and mild inflammation of the Haff's fat pad.  The 
diagnosis was right knee discoid lateral meniscus, possible 
fraying and mild inflammation of Haff's fat pad.  The 
evaluating clinician treated both knee conditions with 
steroid injections.

A November 2004 private treatment record notes the veteran 
complained of left knee pain with popping.  An MRI found 
minimally increased signal in the posterior horn of the 
medial meniscus consistent with myxoid degeneration.  
There was no evidence of a tear.  The veteran's ligaments 
were normal, with trace effusion and isolated fluid 
surrounding the semi-membranosis tendon.  There was no 
evidence of abnormal signal within the tendon.  The diagnosis 
was semi-membranous bursitis/tenosynovitis.  Another November 
2004 private treatment record notes similar findings 
concerning the left knee.

More importantly, VA furnished the veteran a compensation 
examination in August 2004 to determine the etiology and 
severity of any bilateral knee condition.  The examiner noted 
the veteran's history of PFTS/PFPS during service.  
Objective findings demonstrated bilateral crepitus on range 
of motion from 0 to 125 degrees, negative drawer sign, 
negative grind and negative laxity.  The examiner diagnosed 
bilateral PTFS, however, concluding the incidental PFTS was 
trivial in service.  He deemed it less likely than not that 
this is significant injury that occurred in service, noting 
in explanation that the veteran was only seen once or twice 
for this during service with no significant limitations.

So despite the diagnosis of PTFS/PFPS both during service and 
in the years since, there is no persuasive medical nexus 
evidence linking the diagnosis in service to the current 
diagnosis.  The August 2004 VA examiner simply declined to 
make this necessary correlation.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See also, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

No other VA or private physician has found any such 
relationship between the veteran's current bilateral 
PTFS/PFPS diagnosis and his military service, including the 
diagnosis in service.  And, unfortunately, as a layman, the 
veteran cannot establish this required etiological link 
himself.  See, again, Watson et. al.

In conclusion, for these reasons and bases, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral PTFS.  Since the preponderance of the evidence is 
against his claim, there is no reasonable doubt to resolve in 
his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the Board must deny his appeal.


ORDER

The petition to reopen the claim for service connection for 
bilateral wrist crepitus (CTS) is denied.

The petition to reopen the claim for service connection for 
bilateral PTFS is granted, but service connection is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


